DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 19 July 2022 is acknowledged.  The traversal is on the ground(s) that a burdensome search is not present.  This is not found persuasive because the restriction was made under the basis of Lack of Unity of Invention as per the status of the instant application as a 371 National Stage Entry of an international filing. As such, burdensome search is not the relevant standard for analyzing whether the restriction is or is not appropriate. Examiner submits that the method and apparatus lack unity, as demonstrated by at least the rejection below. To the extent that should allowable subject matter in the device claim(s) be determined rejoinder of the withdrawn method claims will be considered to the extent that the method claims incorporate the same subject matter so as to establish unity of invention. However, Applicant’s arguments cannot be considered persuasive to the extent that they do not address the proper standard for analysis as provided in 37 CFR 1.475(a) under which the previous requirement was made.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 11 recites “the medical device includes an infusion set”, whereby parent Claim 1 already recites “the medical device includes an infusion set”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0262923 (“Morrison”) in view of U.S. Publication No. 2009/0105658 (“Jennewine”), U.S. Patent No. 4,927,690 (“Welsh”) and U.S. Patent No. 4,730,726 (“Holzwarth”).
Regarding Claims 1 and 11, Morrison discloses an assembly (see Fig. 5A) comprising a medical device (see Fig. 5A, i.e. the interior contents) and a packaging assembly (102) carrying the medical device, the packaging assembly comprising:
A base (100) having a cavity (see Fig. 5A), the cavity carrying the medical device (see Fig. 5A);
A peelable cover (114) having an inner surface (i.e. the side facing the cavity while installed – see Fig. 5A); and
An adhesive disposed between the base and the inner surface of the peelable cover (Par. 50), wherein the peelable cover is sealed to the base via the adhesive prior to use of the medical device (Par. 8); and
Wherein the medical device includes an infusion set (see Fig. 5A – Par. 55).
Morrison discloses the invention substantially as claimed except that the inner surface of the peelable cover includes an “instruction guide disposed” thereon – the adhesive disposed so as to be “surrounding the instruction guide”. However, the inclusion of “instruction guides” with the packaging of such infusion sets is well-known in the art. For example, Jennewine recites that “subject kits may also include written instructions for using the infusion sets. The instructiosn may be printed on a substrate, such as paper or plastic, etc. As such, the instructions may be present in the kits as a package insert, in the labeling of the container of the kit or components thereof (i.e., associated with the packaging or sub-packaging) etc.” (Par. 81).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the assembly of the invention of Morrison to include a printed instruction guide as part of the kit, as disclosed by Jennewine, in order to help instruct a user on proper use of the device thereby locating the instructions directly with the kit to prevent them from being lost or misplaced. As noted above, Jennewine suggests that the instructions may be printed on any suitable substrate inclusive to the “packaging or sub-packaging”. As such, Examiner submits that the inner surface of the peelable cover merely presents one specific species of substrate associated with the packaging of the assembly to which it would have been obvious to locate the instruction guide of modified Morrison.
Examiner notes that it has been held that selecting a particular solution from a finite number of options requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) whereby in the instant case of Morrison there are a finite number of substrates associated with the packaging of the device, the inner surface of the peelable cover merely presenting one of those finite options. Furthermore, Examiner holds that the rearrangement of the parts of an invention is obvious to the extent that such a rearrangement does not materially affect operation of the device, and whereby the location of such an instructions on the inner surface (as opposed to the outer surface) constitutes a mere obvious design, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, Examiner notes that the prior art, see Welsh (Col. 5, Ln. 15-18), describes related bases (12) having lids (16), whereby instructions are printed on the inside of the lid (see Col.  5). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the instructions of the invention of modified Morrison to the inner surface of the lid, as suggested by Welsh, in order to locate the instructions in a known, predictable, and expected location to obtain only clear and predictable results.
Morrison, as modified, discloses the invention substantially as claimed except that the adhesive particularly is “surrounding the instruction guide” thereby creating a localized perimeter of adhesive  – rather Morrison appears to suggest that the entirety of the inner surface is provided with an adhesive (Par. 5). Examiner submits that such an indiscriminately provided adhesive can be considered “surrounding the instruction guide” in association with the open transitional comprising because the adhesive is not limited by the claims to be provided ONLY surrounding the  instruction guide. However, Morrison does recite that “other methods of securing the barrier 114 to the flange 112 can be implemented without departing from the scope of the present invention” (Par. 50). For example, Holzwarth discloses a related packaging base (16, 13) having a peelable cover (15) affixed thereto via the application of a discretely applied adhesive (17) provided about the perimeter of the cover. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize an adhesive disposed between the base and the inner surface of the peelable cover about the perimeter of the cover of modified Morrison, thereby surrounding the instructions by being disposed about a perimeter of the cover so as to adhere the cover to the perimeter flange of the base, as disclosed by Holzwarth, in order to seal the cover to the base via a known and predictable means.
Regarding Claim 2, Morrison discloses the infusion set includes at least one of an insertion set (126), tubing (132), an adhesive patch (136), an adhesive (i.e. the adhesive, per se, carried by the patch), a fluid connector (128) and a disconnect cover (146). 
Regarding Claim 3, Morrison discloses the insertion set includes at least one of a needle housing (144), a needle guard (146), and a cannula (obscured by 146 – see Par. 57).
Regarding Claim 4, Morrison, as modified (see Jennewine above), discloses the instruction guide comprises at least one of a printed instruction or a set of printed instructions, a written instruction or a set of written instructions, an image, a barcode, and a QR code (Par. 81, Jennewine). Furthermore, in accordance with the printed matter doctrine, Examiner submits that the precise nature of the instruction guide – i.e. “printed” versus “written” versus “an image”, versus “a barcode”, versus a “QR doctrine” is immaterial as no distinction between these means for conveying information is made by the manner in which the instructions interact with the substrate.
Regarding Claim 5, Examiner submits that in accordance with the printed matter doctrine the content of the instructions cannot be afforded sufficient patentable weight so as to define and distinguish over the generic “printed instructions” indicated by Horn (and Welsh), wherein the printed content of the instruction has absolutely no functional relationship with the underlying substrate onto which it is printed, see MPEP 2111.05. Furthermore, Examiner submits that the recitations by Jennewine and Welsh as to “instructions” is implicit to assembly/installation/operating instructions – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide instructions which indicate guidance as to the application/operation of the medical device retained therein.
	Regarding Claim 6, Morrison, as modified, provides for via, Jennewine and Welsh, that the instruction guide be “printed” on a packaging substrate thereby inclusive to the peelable cover (see Par. 81 – Jennewine) or printed on the inner surface of the peelable cover (Welsh – Col. 5), i.e. a specific species of “integrated”.
	Regarding Claim 8, Morrison discloses the peelable cover has a flat surface (see Fig. 5A).
Regarding Claim 9, Morrison discloses the invention substantially as claimed except that the base is “clear and transparent” – rather only reciting “transparent” specifically (Par. 49). However, Examiner notes that the accepted definition of “transparent” is inclusive to “(of a material or article) allowing light to pass through so that objects behind can be distinctly seen – transparent blue water”, see Lexico Online Dictionary, Oxford University Press Dictionary. To that extent, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the base of Morrison to be “clear and transparent” in association with the standard dictionary definition, such that a user can clearly see through the packaging to confirm the contents thereof without opening the cover thereby maintaining the sterility of the contents until the product is ready to be used.
Regarding Claim 10, Examiner submits that transparent is a species within the genus of translucent whereby transparent requires the penetration of the light to the point of visibility where translucent is merely more generic without implying that visualization through the material is clear. It has been held that a species anticipates a genus.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0262923 (“Morrison”) in view of U.S. Publication No. 2009/0105658 (“Jennewine”), U.S. Patent No. 4,927,690 (“Welsh”) and U.S. Patent No. 4,730,726 (“Holzwarth”) as applied above, and further in view of  WO 2004/038382 (“Eguchi”).
Regarding Claim 7, neither Jennewine nor Walsh suggest “attaching” the instruction guide to the inner surface of the peelable cover, whereby “attaching” is held to reference a separately formed instruction set which is not printed directly to the cover, but rather is printed separately and then later affixed. However, it has been held that forming separately, in two parts, an invention which was previously provided in an integrated manner only requires routine and customary skill/knowledge/understanding in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Furthermore, the prior art – see Eguchi - discloses a related packaging whereby the underside of a removable cover has affixed thereto an instruction guide (see e.g. Clm. 16) such that the guide can be separated from the cover as an alternative to directly printing the instructions to the inner surface. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide separately printed, attached instructions to the inner surface of the lid of Morrison, as disclosed by Eguchi, to allow for the lid and instructions to be separated from one another, thereby allowing for the packaging to be used with a plurality of different medical devices each having different collections of articles and different use instructions.
Regarding Claim 9, Morrison discloses the invention substantially as claimed except that the base is “clear and transparent”. However, Holzwarth describes related packaging (see Fig. 1) whereby the base (13, 16) is clear and transparent (see Fig. 1) such that the packaged medical device can be readily viewed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the base of Morrison of a transparent, clear material, as disclosed by Holzwarth, in order to permit the user to immediately and clearly visualize the retained product to confirm its contents prior to removing the cover thereby maintaining the sterility of the contents until the product is ready to be used.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/21/2022